Orders affirmed, without costs. Certain findings of fact and conclusions of law disapproved and reversed. Memorandum: In respect to the question of the validity of the pro-. ceedings for the sale of plaintiff’s land, we are in accord with the views of -the learned Trial Justice, as expressed-in his written opinion, to the effect that the proceedings were wholly void: (See Matter of Valentine, 72 N. Y. 184; Hegeman v. Stearns Realty Co., 117 App. Div. 754, affd. 192 N. Y. 557, and Ellwood v. Northrup, 106 N. Y. 172.) We think, however, that the provisions of the judgment canceling the mortgage given by the plaintiff to Cora I. Brown in 1912 should be stricken out as the mortgage was not shown to be void for lack of consideration nor was its execution and delivery shown not to be; the voluntary free act-of plaintiff. All concur. (The judgment is for plaintiff in-an action to cancel conveyance of realty.): Present — Taylor, P. J., McCurn, Love, Kimball' and Piper, JJ. " -